DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-34 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 29 May 2020 has been acknowledged and considered by the Examiner. 

Claim Objections
Claims 8, 9, 20, 21, 26, and 30 are objected to because of the following informalities.
Claims 8, 9, 20, 21, 26, and 30 contain minor typographical and/or grammatical errors.  
Claim 8, line 9: Applicant is advised to change the numbering of item “iii” to “iv” and update all subsequent entries in this list accordingly
Claim 9, page 185, line 15: Applicant is advised to change the numbering of item “xvi” to “xvii” and update all subsequent entries in this list accordingly
Claim 20, line 7: Applicant is advised to change the numbering of item “ii” to “iii” 
Claim 21, line 5: Applicant is advised to change the numbering of item “v” to “iii” 
Claim 21, line 6: Applicant is advised to change the numbering of item “vi” to “iv” 
Claim 26, line 3: Applicant is advised to change “various” to “variation”
Claim 30, line 4: Applicant is advised to change “a nanoparticle-ice-ball” to “the nanoparticle-ice-ball”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the thermal conductive material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the Examiner has interpreted claim 4 as depending from claim 3, in order to provide the proper antecedent basis for this claim limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-27, 29, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kochavi (US 2020/0297403 A1) in view of Alphandery (US 2019/0192871 A1).
Regarding claim 1, Kochavi describes a method for treating a body part of an individual by cryotherapy ([0182]) comprising a step of cooling with a cryo-system the body part of the individual from an initial temperature of the body part to a cooling temperature of the body part, which is lower than the initial temperature ([0189]), wherein the cryo-system comprises
a first part, which is a cryo-probe suitable for cooling down the body part internally or cooling down the body part from the inside of the body part ([0233]: “cryotherapy device 1002 is an elongated probe having a distal end 1021, optionally shaped and sized to be introducible into a body lumen and to face a target region in the internal surface of the lumen”), and the cryo-probe comprises a penetrating segment for penetrating the body part ([0233], the distal end of the probe), wherein the penetrating segment is in communication with a cryogen source ([0282], cryogen source 201 as seen in Figure 2A)
a second part, which is at least one nanoparticle ([0124])
wherein the at least one nanoparticle is to be cooled down by the cryo-probe ([0225], as the nanoparticle is injected with the cryo-fluid, when in use, it is also cooled down by the cryo-probe)
wherein the cryotherapy involves at least one nanoparticle without ice or without at least one ice-ball or without at least one piece of ice (Kochavi does not describe any ice or ice-ball during the cryotherapy)
Regarding claim 1, Kochavi does not explicitly disclose wherein the nanoparticle comprises iron and at least one other metal than iron and/or more than 50% in mass of iron or iron oxide.  However, Alphandery also describes nanoparticles that may be used with cooling methods ([0004] - [0005]), including wherein the nanoparticles comprise iron and at least one other metal than iron ([0175]).  As Alphandery is also directed towards nanoparticles, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use iron-based nanoparticles similar to those described by Alphandery when using the method described by Kochavi, as doing so advantageously allows the resulting method to use both cryotherapy and nanoparticle-based therapy to better treat certain conditions. 
Regarding claim 2, Kochavi further describes wherein the cryo-system directly cools from the cryo-probe to the body part or to the at least one nanoparticle when the cryo-system does not comprise a thermal conductive material or when the cryo-system is not in contact or interaction with a thermal conductive material ([0098] - [0102], direct cooling of the body part).
Regarding claim 3, Kochavi further describes wherein the cryo-system indirectly cools from the cryo-probe to the body part ([0098] - [0102], indirect cooling of the body part) when the cryo-system comprises or is in contact or interaction with a thermal conductive material ([0123], use of a cryo-balloon to conduct the cooling to the body part, wherein the cryo-balloon acts as a thermal conductive material; [0217]).
Regarding claim 4, Kochavi further describes wherein the thermal conductive material is different from that constitutive of the cryo-probe and/or body part ([0123]).
Regarding claim 5, Kochavi further describes wherein the cryo-probe is an apparatus or equipment that generates or produces a refrigerant gas or a refrigerant liquid ([0185], [0187]).
Regarding claim 6, Kochavi further describes wherein the cryo-probe or cryo-system is an apparatus or equipment that cools down the body part or of the at least one nanoparticle ([0189]) and the cryo-probe or cryo-system administers the at least one nanoparticle in the body part ([0124]).
Regarding claim 7, Kochavi further describes wherein the cryo-system operates through a step in which a consign or instruction is given to at least one component of the cryo-probe or cryo-system, optionally by another component of the cryo-probe or cryo-system, or one component of the cryo-probe or cryo-system controls another component of the cryo-probe or cryo-system, wherein such step is setting or controlling the temperature of the at least one component at a desired temperature ([0189], controlling the temperature within the body lumen, controlling the flow of coolant, using an outflow path, etc). 
Regarding claim 8, Kochavi further describes wherein the second part in the cryo-system results in or is associated with a decrease in the toxicity, side effects, or pain of the treatment, compared with a cryo-therapy not involving nanoparticles ([0229], an enhanced immune response).
Regarding claim 10, Alphandery further describes wherein the at least one nanoparticle comprises iron and at least one other metal or metalloid than iron ([0175]). 
Regarding clam 11, Kochavi further describes administering nanoparticles to the body part, optionally before or while cooling the body part ([0124]) and adjusting or maintain the temperature of the body part or of the at least one nanoparticle ([0189]). 
Regarding claim 12, Kochavi further describes wherein the cryo-system enables to selectively destroy pathological material ([0068]) without destroying healthy material or without killing or inducing fever or side effects in or destroying/damaging an organ of the individual receiving the treatment ([0183]). 
Regarding claim 13, Kochavi further describes wherein the initial temperature and/or a final temperature are physiological temperatures, wherein the physiological temperature is a temperature of the body part before or after the body part is cooled ([0189], the Examiner respectfully submits that the temperature prior to cryotherapy treatment would be the initial temperature of the body part before the body part is cooled). 
Regarding claim 14, Alphandery further describes wherein the difference between the initial and the cooling temperature or between the final and the cooling temperature is lower than 57°C ([0302]). 
Regarding claim 15, Alphandery further describes wherein the cooling step is repeated ([0292] - [0293]).
Regarding claim 16, Alphandery further describes wherein at least one step of claim 11 is repeated ([0292] - [0293]).
Regarding claim 17, Alphandery further describes wherein the cooling step is not repeated or is repeated less than 1000, 100, 50, 20, 5 or 2 times ([0292] - [0293], the repeating step is optional). 
Regarding claim 18, Alphandery further describes at least one step of claim 11 is not repeated or is repeated less than 1000, 100, 50, 20, 5 or 2 times ([0292] - [0293], the repeating step is optional). 
Regarding claim 19, Kochavi further describes wherein a given step of the method occurs before, during or after another step of the method that is different from the given step ([0124]).
Regarding claim 20, Alphandery further describes wherein the step of cooling the body part is carried out during a cooling time t1, wherein t1 is in some cases shorter than 1 day ([0242]). 
Regarding claim 21, Kochavi further describes wherein at least one step of claim 11 is carried out during a certain time which may be longer or shorter than the cooling time t1 ([0189] describes a step which maintains a certain temperature, which may happen at a time that is longer or shorter than the time that the device spends in the cooling step).  The Examiner also respectfully submits that the claim limitations that t2 can be longer or shorter than t1 covers essentially every scenario except for when the two times are equal.  As Kochavi does not provide any teaching that the two times have to be identical, the Examiner respectfully submits that one time can be longer or shorter than the other.  
Regarding claim 22, Kochavi further describes wherein the cooling temperature is larger than 10°C ([0272]).
Regarding claim 23, Kochavi further describes wherein the cryo-system comprises an apparatus ([0233]). 
Regarding claim 24, Kochavi further describes storing or maintaining the body part of the individual at the cooling temperature during a cryo-therapy ([0189]). 
Regarding claim 25, Kochavi further describes wherein there is no storing or no maintaining the body part of the individual at the cooling temperature during a cryo-therapy ([0274] - [0275], the cryotherapy device is withdrawn from the target site upon successful completion of the therapy).  
Regarding claim 26, Alphandery further describes wherein a temperature gradient or temperature variation is reached in the body part during the whole or part of the at least one step of the method, wherein the temperature gradient or the temperature variation is between 0°C and 150°C, as measured per second or minute ([0237]).  Alphandery also describes wherein the values should be normalized to mm3 of body volume ([0254]).
Regarding claim 27, the Examiner respectfully submits that the range of 0.00001% to 100% encompasses essentially the entire reasonable workable range of the mass or volume of the body part that is cooled.  Therefore, the Examiner respectfully submits that Kochavi suggests this limitation, as the skilled artisan, when sung Kochavi’s device, would cool a volume of the body that is between 0.00001% to 100% of the body part of interest. 
Regarding claim 29, Kochavi further describes wherein the cryotherapy is a non-ice-ball cryotherapy, wherein the non-ice-ball cryotherapy does not use at least one ice-ball or one ice-ball embedding or comprising at least one metallic or iron oxide nanoparticle (Kochavi makes no mention of using an ice-ball in its cryotherapy method, thereby leading the skilled artisan to conclude that it is non-ice-ball cryotherapy).  
Regarding claim 33, Alphandery further describes wherein the nanoparticle is an ice-cooled nanoparticle, wherein the ice-cooled nanoparticle is a nanoparticle that is cooled down by ice ([0261]). 
Regarding claim 34, Kochavi further describes the cryotherapy stimulates or activates the immune system or at least one immune cell or immune entity of the individual ([0229]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kochavi in view of Alphandery, further in view of Steinmetz et al. (US 2019/0350871 A1). 
Regarding claim 9, Kochavi in view of Alphandery suggests the method according to claim 1, but neither Kochavi nor Alphandery explicitly disclose wherein the at least two nanoparticles or the assembly of at least two nanoparticles of the second part of the cryo-system are bound to each other or associated with each other via an associating/binding material that has at least one of the recited properties.  However, Steinmetz also describes nanoparticles for use in therapeutic applications ([0005]), including the use of at least two nanoparticles that are bound to each other or associated with each other via an associating/binding material ([0064]) that comprises lysine, amino acids, or may contain glutamic acid ([0100]).  As Steinmetz is also directed toward therapeutic nanoparticles, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate nanoparticles similar to those described by Steinmetz when using the method described by Kochavi and Alphandery, as doing so advantageously allows the resulting method to better target, adhere, and treat cells of interest. 

Claims 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kochavi in view of Alphandery, further in view of Kochavi in view of Alphandery, further in view of He (US 2010/0221351 A1). 
Regarding claim 28, Kochavi in view of Alphandery suggests the method according to claim 1, but neither Kochavi nor Alphandery explicitly disclose wherein the second part of the cryo-system has at least one property selected from the group consisting of: i) the at least one nanoparticle is an ice nucleation site, and ii) a size of the ice nucleation site of the at least two nanoparticles bound to each other or associated with each other via binding/associating material is larger than the size of the ice nucleation site of the at least two nanoparticles not bound to each other or not associated with each other via binding or associating material.  However, He also describes cryotherapy methods ([0014]), including the use of a nanoparticle which is an ice nucleation site ([0014], a thermally responsive nanocapsule which is also the site of ice-ball formation, making it an ice nucleation site).  As He is also directed towards cryotherapy methods and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate ice-ball formation at the nanoparticle, similar to that described by He, when using the method described by Kochavi and Alphandery, as doing so advantageously allows the resulting method to better freeze and remove unwanted cells at the target tissue site, as described by He ([0014]). 
Regarding claim 30, He further describes wherein the cryotherapy is a nanoparticle-ice-ball cryotherapy, wherein the nanoparticle-ice-ball cryotherapy is a cryotherapy that uses at least one nanoparticle-ice-ball ([0014]), and Alphandery further describes wherein the nanoparticle embeds or comprises at least one metallic or iron oxide nanoparticle ([0175]).
Regarding claim 31, He further describes wherein the at least one nanoparticle-ice-ball is internalized in a cell, localized outside a cell, or in contact or interacting with biological material ([0014]). 
Regarding claim 32, He further describes wherein the nanoparticle-ice-ball exists at a higher temperature than the ice-ball ([0014], the nanocapsule and ice-ball combination can exist at 37°C, which is higher than an ice-ball alone). 


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792